Citation Nr: 0112370	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right buttock, with a shrapnel wound 
scar, damage to Muscle Group XVII, and retained foreign 
bodies in the gluteus maximus, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left buttock, with shrapnel wound 
scars, damage to Muscle Group XVII, and retained foreign 
bodies in the greater trochanter of the left femur, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized guerilla service from March to 
November of 1945 and regular Philippine Army service from 
November to December of 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the benefits sought on appeal.  In a May 1995 
decision, the Board affirmed the RO's denials.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in a Memorandum Decision 
issued on April 17, 1997, the Court vacated the Board's 
decision and remanded this case back to the Board.  The Board 
then remanded this case to the RO in March 1998 and September 
1999 for further development.  The case has since been 
returned to the Board, following the completion of the 
requested development.

The Board notes that the veteran appears to have initiated an 
appeal of a September 2000 rating decision granting a 10 
percent evaluation for an amputation of the right medial 
little finger at the distal interphalangeal joint.  This 
matter is addressed in the REMAND section of this decision.  
Also, in a November 2000 statement, the veteran indicated 
that he sought a higher evaluation for his service-connected 
residuals of a shrapnel wound of the left big toe, and this 
matter is thus referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right buttock shrapnel wound disability is 
no more than moderate in degree, with varying degrees of 
pain, some limitation of hip motion, mild muscle damage, and 
no neurological involvement upon VA examination.  

3.  The veteran's left buttock shrapnel wound disability is 
no more than moderate in degree, with varying degrees of 
pain, some limitation of hip motion, mild muscle damage, and 
no neurological involvement upon VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a shrapnel wound of the right 
buttock, with a shrapnel wound scar, damage to Muscle Group 
XVII, and retained foreign bodies in the gluteus maximus, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5317 (2000); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a shrapnel wound of the left 
buttock, with shrapnel wound scars, damage to Muscle Group 
XVII, and retained foreign bodies in the greater trochanter 
of the left femur, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, 
Diagnostic Code 5317 (2000); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5317 (1996); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the RO has afforded the veteran several VA 
examinations, and there is no indication of medical records 
that the RO has not obtained to date.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

In evaluating the veteran's muscle injuries of the right and 
left buttock areas, the Board has considered the full history 
of these disorders.  The veteran's claims file does not 
include service medical records; rather, the Manila VARO 
based the initial grants of service connection for muscle 
injuries in the areas of the left and right buttocks on lay 
affidavits and the results of a February 1951 VA examination.  
This examination revealed two adjacent scars on the upper 
middle quadrant of the left buttock.  The upper and medial 
scar was noted to be linear, oblique, depressed, adherent, 
0.5 inches long, and allegedly the point of exit of shrapnel.  
The entrance scar was 0.75 inches lower and lateral to the 
other scar, slightly depressed, partly adherent, slightly 
tender, and about one-third of an inch in length.  Also, 
there was a scar on the lower lateral quadrant of the right 
buttock; this scar was noted to be slightly elevated, roughly 
round, nonadherent, non-tender, 0.5 inches in diameter, and 
allegedly the entrance of another piece of shrapnel.  X-rays 
of the pelvis and right hip revealed multiple metallic 
foreign bodies in the right hip and in the upper part of the 
left thigh.  The pertinent diagnoses included healed scars of 
both buttocks, multiple foreign bodies in the left hip and 
the upper part of the right thigh, involvement of Muscle 
Group XVII, and moderate weakness of the left lower 
extremity.  These findings were the basis for the RO's 
assignment of a 20 percent evaluation for a muscle injury in 
the area of the left buttock and a zero percent evaluation 
for a muscle injury in the area of the right buttock, both 
effective from September 1950, in a February 1951 rating 
decision.

The veteran's next VA examination of these disabilities was 
conducted in June 1969.  This examination also revealed the 
noted scars, including an adherent scar on the left buttock.  
The examination revealed pain on movement of the left hip, 
but there was no limitation of motion of the hip and no 
significant neurological deficits.  The pertinent diagnoses 
were residuals of shrapnel wounds of the left buttock, with 
healed scars, injury to Muscle Group XVII, and metallic 
foreign bodies in the greater trochanter of the left femur; 
and residuals of a shrapnel wound to the right buttock, with 
a healed scar, injury to Muscle Group XVII, and metallic 
foreign bodies in the gluteus maximus muscle.  These findings 
provided a basis for the RO to increase the evaluation for 
the veteran's right buttock area muscle injury to 20 percent, 
effective October 1968, in a July 1969 rating decision.

In September 1984, the veteran underwent a further VA 
examination of these disabilities.  This examination revealed 
that the shrapnel wound scars of both buttocks were well-
healed, non-tender, and nonadherent.  No limitation of motion 
was noted in either lower extremity, although there was pain 
on extension of the left knee.  An x-ray report associated 
with this examination report indicates that x-rays from May 
1984 revealed normal texture and alignment of the bones of 
the pelvis, sclerosis and narrowing of both sacroiliac 
joints, well-maintained hip spaces, slight distortion of the 
trabecular pattern of the greater trochanter of the left 
femur, two metallic foreign bodies embedded in the greater 
trochanter, one metallic body embedded in the soft tissues of 
the left gluteal area, a single metallic foreign body 
embedded in the right gluteal area, and lipping and spurring 
of the articular margins of the visualized lower lumbar 
vertebra.  The examination report contains diagnoses of 
residuals of a shrapnel wound to the left buttock, with a 
healed scar; a healed fracture of the left femur, metallic 
foreign bodies, and injury to Muscle Group XVII; and 
residuals of a shrapnel wound to the right buttock, with a 
healed scar, a metallic foreign body, and injury to Muscle 
Group XVII.

The claims file includes a statement from Ponciano N. Lloren, 
M.D., dated in September 1990.  Dr. Lloren noted that the 
veteran's left-sided limping was severe.  An examination 
revealed two adjacent scars on the upper quadrant of the left 
buttock; the upper and medial scar was linear, oblique, 
depressed, adherent, painful, and 0.5 inches long, while the 
entrance scar was depressed, adherent, tender, painful, and 
about one-third of an inch in length. On the lower lateral 
quadrant of the right buttock was a smooth, elevated, roughly 
round, slightly adherent, and slightly tender scar that was 
noted to be 0.5 inches in diameter.  The examination also 
revealed apparent limitation of flexion and extension at both 
hip joints, but with "severe moderate limitation in 
abduction and in tilting the left pelvis to the right."  
Additionally, the veteran complained of severe pain of the 
waistline aggravated by walking and severe numbness of both 
lower extremities with anesthesia of both buttocks.  The 
pertinent diagnosis was residuals of shell fragment wounds of 
the left buttock and right buttock, with moderate muscle 
damage and anesthesia.

The veteran underwent a further VA examination in January 
1992.  This examination revealed pinpoint scars of the left 
buttock with contraction, no apparent muscle atrophy or 
destruction, no "limitation," and no right buttock scars.  
X-rays were reported to reveal no changes since 1984.  The 
pertinent diagnoses were a well-healed scar of the left 
buttock, with a mild injury to Muscle Group XVII and metallic 
foreign bodies in the left trochanter; and no scars of the 
right buttock, but with a metallic foreign body noted.  
Neurological examination at the time revealed no evidence of 
central or peripheral nervous system involvement secondary to 
a shrapnel wound injury.  The veteran had no motor weakness 
or atrophy.  There was no limitation of motion or atrophy of 
the lower extremities although the veteran did complain of 
occasional pain in his left buttock.  He walked with a 
slightly stooped, but normal gait.  There were no sensory 
deficits.  The examiner summarized the subjective complaints 
as consisting of complaints of pain, weakness and numbness of 
the lower extremities due to his shrapnel wounds, but the 
objective findings were summarized as including no cerebral, 
cerebellar, central nervous system deficits; intact motor and 
sensory findings; normoreactive deep tendon reflexes; and no 
pathological reflexes.  

In conjunction with his current claims, the veteran submitted 
a second statement from Dr. Lloren, dated in January 1993.  
This statement indicates that a physical examination revealed 
old signs of swelling, with redness, in conjunction with the 
residuals of a shell fragment wound in the area of the left 
buttock.  Noted symptoms included severe pain of both 
buttocks involving the hips and waistline, with "agonizing" 
from the left buttock down to the affected parts.  Severe 
limping was noted.  The examination also revealed two left 
buttock scars; the upper and medial scar was linear, oblique, 
depressed, adherent, and painful, while the lower scar was 
adherent, slightly tender, and painful.  A scar on the right 
buttock was noted to be smooth, slightly adherent, and 
slightly tender, and the veteran complained of recurrent 
redness "with slightly smelling discharge."  There was 
apparent limitation of flexion and extension at both hip 
joints, with "severe moderate" limitation in abduction and 
in tilting the left pelvis to the right.  Dr. Lloren 
indicated that current post-traumatic osteoarthritis from the 
left buttock involving the left lower extremity was possibly 
etiologically related to the residuals of a shrapnel wound of 
the left buttock. 

Additionally, the claims file includes a statement from 
Elpidio U. Gacad, M.D., dated in April 1998.  In his 
statement, Dr. Gacad noted the following about the veteran's 
buttock muscle injuries:

Examination of the left buttock with 
retained foreign bodies with pain in the 
greater trochanter of the left femur, 
Group XVI muscle.  Revealed Group XVII.  
Pelvic girdle group 2. (1) gluteus 
medius; (3) Gluteus minimus.  (Function: 
Extension of left hip (1), Abduction of 
thigh, elevation of opposite side of 
pelvis (2, 3), tension of fascia lata and 
iliotibial (Mssiat's [sic] band, acting 
with XIV, in postural support of body 
steadying pelvis upon head of femur and 
condyles on tibia (1), severe.

Examination of right buttock revealed 
Group XVII.  Pelvic girlde [sic] group 2.  
(1) Gluteus maximus; (2) Gluteus medius 
(3) Gluteus maximus.  (Function: 
Extension of right hip (1) abduction of 
right thigh, elevation of opposite side 
of pelvis (2, 3), tension of fascia lata 
and iliotibial (Massiat's [sic] band, 
action with XIV, 6, in postural support 
of body steadying pelvis upon head of 
femur and conyles [sic] of femur on tibia 
(1), severe.

The pertinent diagnoses listed in Dr. Gacad's report were 
residuals of a shrapnel wound of the left buttock, with 
retained foreign bodies; and residuals of a shell fragment 
wound of the right buttock, with retained foreign bodies.

Subsequently, in June 1998, the veteran underwent a VA 
examination, during which he complained of "on and off" 
pain over the left hip area, especially during rainy weather.  
A physical examination revealed a one centimeter by two 
centimeter depressed scar over the upper outer quadrant of 
the left buttock, with a one centimeter by one centimeter 
shallow scar beside it.  Both scars were non-tender, and 
there was no evidence of swelling.  The examiner also noted a 
one centimeter by one centimeter flat scar on the right 
buttock, which was also noted to be non-tender.  The 
examination was negative for sensory or motor deficits over 
both lower extremities.  Range of motion testing of the left 
hip joint revealed flexion to 90 degrees, extension to 5 
degrees, abduction to 30 degrees, and adduction to 20 
degrees.  Range of motion testing of the right hip joint 
revealed flexion to 90 degrees, extension to 5 degrees, 
abduction to 30 degrees, and adduction to 20 degrees.  X-rays 
revealed metallic foreign bodies over the areas of greater 
trochanter and acetabulum of the left hip, sclerosis over the 
weightbearing area of the left acetabulum, and osteophytes 
over the lateral lip of the left and right acetabulum.  The 
diagnosis was healed gunshot wounds over the right and left 
hips, with degenerative arthritis/probable traumatic 
arthritis of the hips.  The examiner noted that the veteran 
had osteoarthritic changes over both hips, more pronounced 
over the left hip, and that "at this point they are 
degenerative changes but if those changes have been there 
before then it could be traumatic arthritis."  The examiner 
also noted that the veteran complained of arthritic symptoms, 
particularly during rainy or cold weather, but "patient 
during flare ups is functional regarding activities of daily 
living." 

In a December 1998 addendum, the VA examiner who conducted 
the June 1998 VA examination commented that the veteran's 
arthritis was mainly degenerative in nature; however, as his 
x-rays showed arthritic changes secondary to trauma, his 
arthritis could be traumatic in nature.

Following the Board's September 1999 remand, the veteran 
underwent a VA orthopedic examination in November 1999.  In 
the report of this examination, the examiner noted that the 
veteran had no swelling and was not taking medication for his 
buttock disabilities.  "Insignificant" flare-ups of pain 
precipitated by cold weather were described, and the veteran 
was noted to use a cane.  The effect of the veteran's 
disabilities on his occupation and daily activities was 
described as insignificant.  Upon examination, pain was noted 
on full range of motion, but this pain was described as 
slight, with no edema.  The veteran's gait was described as 
slow and slightly impaired.  Range of motion studies of the 
right hip revealed active flexion to 100 degrees, active 
extension to 25 degrees, active abduction to 35 degrees, 
active adduction to 20 degrees, active external rotation to 
50 degrees, and active internal rotation to 40 degrees.  
Studies of the left hip revealed active flexion to 90 
degrees, active extension to 25 degrees, active abduction to 
30 degrees, active adduction to 20 degrees, active external 
rotation to 50 degrees, and active internal rotation to 35 
degrees.  An examination of the knees revealed no limitation 
of motion, no swelling, and slight tenderness.  The diagnoses 
were healed scars of both buttocks, residuals of shrapnel 
wounds, with injuries to Muscle Groups XVII and retained 
foreign bodies.  X-rays revealed fragments, no evidence of 
bone damage, and minimal degenerative joint disease of the 
hips.  

Also, in November 1999, the veteran underwent a VA muscles 
examination.  The examiner noted no nerve involvement and 
only slight pain on motion of the lower extremities.  Healed 
and non-tender scars were noted on both buttocks.  While the 
examination revealed adhesions, there was no evidence of 
muscle herniation or tendon, bone, joint, or nerve damage.  
The muscles were noted to be relatively strong, with no loss 
of power and only an insignificantly lowered threshold for 
fatigue and pain.  There was no evidence of functional loss 
due to pain, atrophy of the muscles of the buttocks and 
thighs, impairment of conditioning, or uncertainty of 
movement.  

In June 2000, the VA doctor who had conducted the November 
1999 orthopedic examination provided an addendum to the 
report of that examination.  Many of the findings reported in 
this addendum were noted in the original examination report; 
additional findings included slight bearable tenderness of 
both hips, probable slight injury to Muscle Group XVII in 
both lower extremities and Muscle Group XVI on the right, and 
no probable injury to the sciatic nerve.  To the extent that 
pain and flare-ups were shown with range of motion testing, 
such symptomatology was only evident on passive range of 
motion at or beyond the extremes of active range of motion.  
In this addendum, the VA doctor also addressed the statements 
from Dr. Lloren and Dr. Gacad.  The VA doctor found that Dr. 
Lloren's impression of possibly post-traumatic osteoarthritis 
of the left buttock was not shown by x-rays, and the 
veteran's overall disability had probably improved since 
1993.  With regard to Dr. Gacad's statement, the VA doctor 
found that the veteran's reportedly "severe" pain had 
improved to the point of being slight or mild, even though 
the veteran was not currently taking any medications.   

In this case, the RO has assigned separate 20 percent 
evaluations for the veteran's left and right Muscle Group 
XVII injuries under 38 C.F.R. § 4.73, Diagnostic Code 5317.  

By regulatory amendment effective July 3, 1997, during the 
pendency of this appeal, changes were made to the schedular 
criteria for evaluation of muscle injuries, as set forth in 
38 C.F.R. § 4.56.  See 62 Fed. Reg. 30235-30240 (1997).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. at 312-13.  
In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under Diagnostic Code 5317, in both the prior and revised 
versions of the diagnostic codes for muscle injuries, Muscle 
Group XVII includes the pelvic girdle group, including the 
gluteus maximus, gluteus medius, and gluteus minimus muscles.  
Functions of this group include extension of the hip; 
abduction of the thigh; elevation of the opposite side of the 
pelvis; and tension of fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV in postural support of the 
body steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Moderate disability of 
Muscle Group XVII warrants a 20 percent evaluation, while 
moderately severe disability warrants a 40 percent 
evaluation, and severe disability warrants a 50 percent 
evaluation.  If bilateral 50 percent evaluations are 
warranted, the veteran may be entitled to special monthly 
compensation under 38 C.F.R. § 3.350(a)(3) (2000).

Under both sets of rating criteria, 38 C.F.R. § 4.56 sets 
forth the definitions of such terms as "moderate," 
"moderately severe," and "severe."  Under the prior rating 
criteria, a moderate muscle disability is characterized by 
through and through or deep penetrating wounds of relatively 
short track by a single bullet, small shell, or shrapnel 
fragment, and such disability is also characterized by 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes hospitalization and 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include linear or relatively 
small entrance and (if present) exit scars which indicate a 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance, or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe muscle disability is shown by evidence of 
a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular cicatrization.  History and 
complaints of such an injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound are relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) revealing positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

A severe muscle disability is shown by a through and through 
or deep penetrating wound due to a high velocity missile; 
large or multiple low velocity missiles; the  explosive 
effect of a high velocity missile; or a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  Objective findings of a severe wound are 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  X-rays may show minute multiple 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effect of the missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, and soft or flabby muscles are noted in 
the wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present, but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of the opposing 
group of muscles, if present, indicates severity.  Adhesion 
of a scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. 
§ 4.56(d) (1996).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the new rating criteria, moderate disability of the 
muscles is shown by through and through or deep penetrating 
wounds of short track by a single bullet, small shell, or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2000).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2000).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (2000). 

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2000).

In reviewing the recent medical evidence of record in this 
case, the Board has noted that the reports from Dr. Lloren 
and Dr. Gacad suggest a higher degree of disability of the 
veteran's muscle injuries of the buttock areas than do his VA 
examination reports.  As such, the Board has considered each 
of these medical reports in the context of the entire record 
in determining the evaluations warranted for these 
disabilities.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In this regard, the Board observes that Dr. Lloren's January 
1993 statement indicates severe and agonizing pain of the 
buttocks, with painful and depressed scars on both buttocks.  
Dr. Lloren also noted limitation of flexion and extension and 
"severe moderate" limitation in abduction and in tilting 
the left pelvis to the right.  By contrast, the veteran's 
January 1992 VA examination reports show findings no more 
than mild in degree in relation to the veteran's wound 
residuals, and the 1998 VA examination report does not 
incorporate such terminology as "moderate" and "moderately 
severe" in describing the veteran's bilateral 
symptomatology.  This later examination revealed bilateral 
hip flexion to 90 degrees, while extension was limited to 
only five degrees bilaterally. 

Given that there were still some outstanding medical 
questions in this case upon review of the June 1998 VA 
examination report, the Board remanded this case back to the 
RO for a second time in September 1999 so that a further 
examination could be accomplished.  In November 1999, the 
veteran underwent two VA examinations, and these examinations 
revealed what can only be described as minimal 
symptomatology.  Some limitation of motion of the hips was 
shown, but "insignificant" pain was revealed only near the 
extremes of passive range of motion.  The veteran's gait, hip 
tenderness, muscle damage, and pain threshold were also 
described as slight or mild in degree.  Moreover, these 
examinations did not reveal any neurological involvement.  As 
to the opinions of Dr. Lloren and Dr. Gacad, the fact that 
the veteran's disability was no more than mild in degree was 
noted to apparently signify marked improvement.

As indicated above, the Board has weighed all of the 
conflicting evidence of record, particularly that from Dr. 
Lloren and the VA reports that pre-date and post-date Dr. 
Lloren's statements, and finds that, overall, this evidence 
signifies a bilateral disability picture which is no more 
than moderate in degree.  The primary symptom noted by Dr. 
Lloren was severe hip pain, but such pain was not shown on 
examination in 1992 and was found to be practically 
insignificant by 1999.  The Board also notes that Dr. Lloren 
did not have an opportunity to review the veteran's entire 
claims file, including recent examination reports, and his 
finding of post-traumatic arthritis, while described as 
possible in a December 1998 VA addendum, was noted by a VA 
doctor in June 2000 not to be confirmed by x-rays 
(degenerative arthritis was instead shown).  Further, VA 
examination reports considered in conjunction with this 
appeal dated before, contemporaneous with, and after both 
Drs. Lloren and Gacad's reports are consistent in finding no 
atrophy of the affected muscles, no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles not contemplated by the current ratings.  Further, VA 
tests of strength and endurance have consistently not shown 
positive evidence of marked or moderately severe loss.  There 
has also been no evidence of muscle herniation or tendon, 
bone, joint, or nerve damage in connection with the wounds.  
The muscles have recently been noted to be relatively strong, 
with no loss of power and while on recent examination an 
insignificantly lowered threshold for fatigue and pain was 
noted, this symptomatology is contemplated by the current 
evaluations.

Under both the prior and revised diagnostic criteria for 
evaluating muscle disorders, moderate disability of Muscle 
Group XVII warrants a 20 percent evaluation.  The Board has 
also considered musculoskeletal diagnostic criteria 
applicable to hip and thigh disabilities.  Under Diagnostic 
Code 5010, arthritis due to trauma that is substantiated by 
X-ray findings is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
of the specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2000).  However, there is no 
evidence in either hip of favorable ankylosis, in flexion at 
an angle between 20 and 40 degrees, and slight adduction or 
abduction (the criteria for a 60 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5250 (2000)); flexion limited 
to 20 degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5252); flail joint of the hip (the criteria 
for an 80 percent evaluation under Diagnostic Code 5254); or 
a fracture of the shaft or anatomical neck of the femur with 
nonunion without loose motion and with weightbearing 
preserved with the aid of a brace, a fracture of the surgical 
neck of the femur with a false joint, or malunion with marked 
knee or hip disability (the criteria for a higher evaluation 
under Diagnostic Code 5255).  

The Board notes further, that while Dr. Lloren has described 
severe pain and significant functional limitation due to that 
pain, the more consistent and persuasive medical evidence of 
record is the VA medical evidence which does not show 
additional functional impairment due to factors such as pain 
or weakness such that would warrant a higher evaluation.  The 
objective range of motion findings and other findings of 
slight or mild impairment shown on repeat VA examination are 
supportive of this conclusion.  Thus, while the Board notes 
that the evidence may show some functional impairment of the 
hips that could restrict the veteran somewhat in daily 
activities, there is no weakened movement, excess 
fatigability, incoordination, or quantifiable additional 
functional impairment due to flare-ups.  Additionally, there 
was no objective evidence of edema, weakness, instability, or 
abnormal movement on VA examination not contemplated by the 
current rating.  In June 2000, the examiner noted that to the 
extent that pain and flare-ups were shown on range of motion 
testing, such symptomatology was only evidenced on passive 
range of motion at or beyond the extremes of active range of 
motion.  Therefore, the Board finds no basis for assigning a 
higher evaluation for the disability under the provisions of 
38 C.F.R. § 4.40 (2000), which contemplate disability due to 
lack of normal endurance and provide for consideration of 
functional loss due to pain.  Additionally, since the 
clinical evidence on file does not show significant weakness, 
fatigability, or incoordination of the hips due to the 
service-connected disabilities at issue, the provisions of 38 
C.F.R. § 4.45 (2000), which involve these manifestations of 
disability of a joint, do not provide a basis for assigning a 
higher evaluation for this disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Overall, then, the preponderance of the evidence is against 
the veteran's claims for evaluations in excess of 20 percent 
each for his service-connected right and left buttock 
disabilities.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected muscle injury disabilities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right buttock, with a shrapnel wound 
scar, damage to Muscle Group XVII, and retained foreign 
bodies in the gluteus maximus, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left buttock, with shrapnel wound 
scars, damage to Muscle Group XVII, and retained foreign 
bodies in the greater trochanter of the left femur, currently 
evaluated as 20 percent disabling, is denied.


REMAND

The Board observes that, in a September 2000 rating decision, 
the RO effectuated the Board's prior grant of a 10 percent 
evaluation for an amputation of the right medial little 
finger at the distal interphalangeal joint.  In November 
2000, the veteran submitted a statement indicating that this 
evaluation was inadequate.  The Board thus interprets the 
November 2000 statement as a timely Notice of Disagreement 
with regard to the September 2000 rating decision.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2000).  However, to date the RO 
has not responded with a Statement of the Case.  See 38 
C.F.R. § 19.28 (2000).  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (2000), a remand is in order so that a Statement 
of the Case addressing the noted claim can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case addressing the veteran's claim for 
an increased evaluation for an amputation 
of the right medial little finger at the 
distal interphalangeal joint and include 
a complete description of his rights and 
responsibilities in perfecting an appeal 
on this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  
The veteran has the right to submit additional evidence and 
argument.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

